DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1 and 9 are amended.
No claim(s) is/are cancelled or added.
Claims 1-9 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 5), filed 11/10/2020, regarding Double Patenting have been fully considered and the amendments made in co-pending Application No. 16/002,848 are different from this instant application.  The non-statutory double patenting rejection is withdrawn.
Applicant's Remarks (on page 5), filed 11/10/2020, regarding Claim Objection have been fully considered and claim 1 has been amended.  The objection to claim 1 has been withdrawn in view of the amendment.
Applicant's arguments, see Remarks (on page 6-8), filed 11/10/2020, with respect to the rejection(s) of claim(s) 1, 6 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al. (US 2016/0278033 A1) and Giraud (US 2019/0337643 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0278033 A1) hereinafter “Wu” in view of Fang (US 2019/0337643 A1) hereinafter “Giraud”. The U.S. reference, Giraud, was cited in PTO-892 mailed on 12/01/2020.

Regarding claims 1, 6 and 9, Wu discloses a device in a population of devices arranged on earth, and which are to transmit data to a low earth orbit (LEO) satellite orbiting earth, said LEO satellite to receive signals from said population of devices, said signals including the data in data packages (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), and a method for transmitting a part of data to a low earth orbit (LEO) satellite orbiting earth (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), and a non-transitory computer program product for transmitting part of data from a device to a low earth orbit (LEO) satellite orbiting earth (see ¶ [0011] [0090], computer-readable medium comprising instructions), said device forming part of a population of devices arranged on earth and includes trajectory data of said LEO satellite (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), the device comprising:
(see ¶ [0044-45] [0056], transmitting message/communication signals/information);
a data processor and a computer program which, when executing on said data processor (see ¶ [0011] [0090], computer-readable medium comprising instructions), is to calculate a Doppler shift based upon trajectory data of said LEO satellite (see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information), and modify said signal to thereby compensate the Doppler shift of said signal that results from said LEO satellite and said population of devices travelling with respect to one another (see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).
Wu does not explicitly disclose transmit when said LEO satellite is either moving towards or away from said population of devices.
However, Giraud discloses use said trajectory data of said LEO satellite and use a relative position of said device to said LEO satellite to only transmit when said LEO satellite is either moving towards said population of devices or moving away from said population of devices (see ¶ [0007], data only be transmitted to the satellite when satellite overflies (either moving towards or away) the ground station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmit when said LEO satellite is either moving towards or away from said population of devices as taught by Fang, in the system of Wu, so that it would provide to reduce the time required to communicate to any satellites within a much shorter period (Giraud: see ¶ [0007] [0010]).

Regarding claim 2, the combined system of Wu and Giraud discloses wherein said computer program is further configured to set said transmitter to modify a frequency of transmission of said signal to correct said Doppler shift, based upon at least one of a position of said LEO satellite (Wu: see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information and see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).

Regarding claim 3, the combined system of Wu and Giraud discloses wherein said computer program is further configured to use said trajectory data to set said transmitter to either transmit said signal when said LEO satellite is moving towards said population of devices or is moving away from said population of devices (see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information and see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts and Giraud: see ¶ [0007], data only be transmitted to the satellite when satellite overflies (either moving towards or away) the ground station).

Regarding claims 4 and 7, the combined system of Wu and Giraud discloses wherein said transmitter comprises a modulator (Wu: see ¶ [0074], signals are demodulated by the satellite).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Giraud further in view of De Gaudenzi et al. (US 2015/0351043 A1) hereinafter “De Gaudenzi”.
Regarding claims 5 and 8, Wu disclose wherein said modulator (see ¶ [0074], signals are demodulated by the satellite), but does not explicitly disclose using Enhanced Spread Spectrum Aloha (E-SSA).
However, De Gaudenzi discloses wherein said modulator comprises an Enhanced Spread Spectrum Aloha (E-SSA) modulator (see ¶ [0164], E-SSA demodulator).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide using Enhanced Spread Spectrum Aloha (E-SSA) as taught by De Gaudenzi, in the combined system of Wu and Giraud, so that it would provide to aim at improving the E-SSA by increasing the maximum achievable throughput (De Gaudenzi: see ¶ [0035]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462